Citation Nr: 0737841	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  04-06 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
lumbar strain.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
thoracic spine disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for neck 
pain.

5.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

6.  Entitlement to an increased rating for a left shoulder 
disability, currently evaluated as 30 percent.

7.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active, honorable service from December 1971 
to September 1973, and from June 1974 to May 1981.  The 
veteran had a period of dishonorable service from May 1981 to 
January 1982.

In a May 1984 decision, the Board of Veterans' Appeals 
(Board) denied the veteran's claim for service connection for 
neck pain.  The Regional Office (RO) concluded that new and 
material evidence had not been submitted to reopen the claim 
for service connection for neck pain in rating decisions 
dated in June 1986 and June 1997.  In the more recent 
decision, the RO also denied service connection for 
disabilities of the thoracic and lumbar spine.  In a May 2000 
rating action, the RO again found that new and material 
evidence had not been received to reopen claims for 
disabilities of the cervical, thoracic and lumbar spine.  The 
veteran was notified of this decision and of his right to 
appeal by a letter dated later that month, but a timely 
appeal was not received.  Following the veteran's most recent 
attempt to reopen his claims, the RO found in a June 2004 
rating decision that new and material evidence had not been 
submitted, and the claims for service connection for neck 
pain, a thoracic spine disability and for a lumbar spine 
disability remained denied.  

In a September 1998 rating decision, the RO denied service 
connection for nicotine dependence and for emphysema.  The 
veteran subsequently withdrew his appeal of this matter.  

By rating action dated in April 1999, the RO granted service 
connection for PTSD, and assigned a 30 percent evaluation, 
effective August 1998.  The veteran disagreed with the 
assigned rating.  A June 2000 rating decision denied the 
veteran's claim for an increased rating for his left shoulder 
disability.  The issues of entitlement to an increased rating 
for PTSD and for a left shoulder disability were before the 
Board in March 2001, at which time they were remanded for 
additional development of the record.  Based on the receipt 
of additional evidence, the RO, by rating action dated in 
February 2003, increased the evaluation assigned to PTSD to 
50 percent, effective August 1998.  The veteran continues to 
disagree with the assigned rating.

The veteran has also filed a timely appeal of an April 2003 
rating decision that denied his claim for a total rating 
based on individual unemployability due to service-connected 
disability.  

The RO advised the veteran in a letter dated in October 2004 
that he did not submit 
a timely notice of disagreement with the original decision 
that granted service connection for a left ankle disability 
and assigned an effective date.  Review of the record 
confirms that the February 2003 rating decision granted 
service connection for a left ankle condition, assigning an 
effective date of July 31, 1998.  The veteran was notified of 
that decision by letter dated May 22, 2003.  The veteran's 
disagreement with the effective date was not received until 
July 28, 2004.  Thus, it was not timely filed and the Board 
does not have jurisdiction.  38 C.F.R. § 20.302.

The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for a pulmonary disability, lumbar strain, and a 
thoracic spine disability and neck pain are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  Prior to March 12, 2004, the veteran's PTSD was 
manifested by anxiety, depression and exaggerated startle 
response.  There was no evidence of panic attacks, delusions 
or hallucinations.

2.  From March 12, 2004, the veteran's PTSD was manifested by 
audio and visual hallucinations, poor personal hygiene and 
crying episodes.  

3.  The veteran's disability of his left shoulder, his minor 
extremity, is manifested by limitation of motion, without 
evidence of ankylosis.

4.  Service connection is in effect for PTSD, evaluated as 50 
percent disabling 
from August 1998, and 70 percent disabling from March 2004; 
residuals of an acromioplasty of the left distal clavicle 
with glenhumeral arthrotomy, evaluated 
as 30 percent disabling; residuals of a left ankle sprain, 
evaluated as 20 percent disabling; left median nerve 
neuropathy, evaluated as 10 percent disabling; scar of the 
left shoulder, evaluated as 10 percent disabling; and for 
dyshidrotic eczema, evaluated as noncompensable.

5.  The veteran has work experience as an electrician and 
completed eight years of schooling.

6.  The veteran's service-connected disabilities are so 
severe as to prevent him from engaging in substantially 
gainful employment consistent with his education and 
occupational experience.  



CONCLUSIONS OF LAW

1.  An initial evaluation in excess of 50 percent for PTSD, 
prior to March 12, 2004, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

2.  The criteria for an initial evaluation of 70 percent for 
PTSD, from March 12, 2004, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).

3.  A rating in excess of 30 percent for residuals of an 
acromioplasty of the left distal clavicle with glenhumeral 
arthrotomy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201, 5203 
(2007).

4.  A total rating based on individual unemployability due to 
service-connected disability is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in December 2003 letter and February 2004 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence that pertains to the claim.  
An April 2006 letter provided the requisite information 
concerning the claims for an increased rating and of the 
evidence needed to establish a disability rating and 
effective date.  The case was last reconsidered in January 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the private 
and VA medical records and examination reports, and the 
veteran's testimony at a hearing before the undersigned.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Sanders, supra; Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
including at a hearing before the undersigned, private and VA 
medical records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A.  PTSD 

As the veteran takes issue with the initial rating assigned 
when service connection was granted for PTSD, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found - a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, in pertinent part, as follows:

        Total occupational and social impairment, due to such
			100%
         symptoms as: gross impairment in thought processes
         or communication; persistent delusions of 
hallucinations;
         grossly inappropriate behavior; persistent danger of
         hurting self or others; intermittent inability to 
perform
         activities of daily living (including maintenance of 
         minimal personal hygiene); disorientation to time or 
place;
         memory loss for names of close relatives, own 
occupation
         or own name.
                              
        Occupational and social impairment, with deficiencies
			70%
        in most areas, such as work, school, family relations
        judgment, thinking, or mood, due to such symptoms as:
       suicidal ideation; obsessional rituals which interfere 
with
       routine activities; speech intermittently illogical, 
obscure, 
       or irrelevant; near-continuous panic or depression 
affecting
       the ability to function independently, appropriately 
and
       effectively; impaired impulse control (such as 
unprovoked
       irritability with periods of violence) spatial 
disorientation;
       neglect of personal appearance and hygiene; difficulty
       in adapting to stressful circumstances (including work
      or a worklike setting); inability to establish and 
maintain
      effective relationships.
                             
      Occupational and social impairment with reduced 
reliability                  	  50%   
      and productivity due to such symptoms as: flattened 
affect; 
      circumstantial, circumlocutory, or stereotyped speech; 
panic
      attacks more than once a week; difficulty in 
understanding
      complex commands; impairment of short- and long-term 
      memory (e.g. retention of only highly learned material,
      forgetting to complete tasks); impaired judgment; 
impaired
      abstract thinking; disturbances of motivation and mood;
      difficulty in establishing effective work and social 
relationships.

On factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF Score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or where 
there is major impairment in several areas such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF of 51 to 60 indicates moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 
indicates some mild symptomatology (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See DSM-IV; see 
also 38 C.F.R. § 4.125 (2007).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF Scores.  See 
38 C.F.R. § 4.130 (2004).  

The veteran asserts that an initial rating in excess of 50 
percent is warranted for PTSD.  In this regard, the Board 
acknowledges that the veteran was afforded psychiatric 
examinations by the VA in January 1999, May 2000, May 2002, 
and again in March 2003.  These examinations demonstrate that 
the veteran reported that he was anxious and depressed.  It 
was noted that he had moderate memory impairment on the May 
2000 examination.  He described occasional flashbacks in May 
2002.  At the time of that examination, it was also reported 
that he was excessively irritable and emotionally withdrawn.  
The veteran described problems in his marriage on the March 
2003 VA psychiatric examination.  His impulse control was 
said to be unstable.  He reported distressing thoughts and 
memories of his service experiences.  He also asserted that 
he had nightmares four to five times a week.  

The evidence against the veteran's claim includes the 
findings on the VA psychiatric examinations.  The Board 
observes that the veteran's grooming and hygiene were 
adequate in January 1999 and again in May 2000.  He was alert 
and oriented.  No impairment in his thought processes was 
observed on the examinations in May 2002 and March 2003.  
There was no indication of any panic attacks or obsessive or 
ritualistic behaviors.  His impulse control was described as 
being unimpaired at the time of the May 2002 examination.  
The January 1999, May 2000, and May 2002 reflected Global 
Assessment of Functioning scores of 65, 55 and 55, 
respectively.  The Board concludes that these findings fail 
to establish that a rating in excess of 50 percent is 
warranted.  While the March 2003 reported noted the veteran 
reported of a single episode when the veteran slapped his 
adult son during an argument.  He denied any prior or 
subsequent violence or assaultiveness.  Such does not reflect 
impaired impulse control resulting in unprovoked irritability 
with periods of violence, nor does the disability picture as 
a whole more nearly approximate the criteria for a 70 percent 
evaluation, prior to March 12, 2004.

However, the VA psychiatric examination conducted on March 
12, 2004, demonstrates deterioration in the veteran's 
condition.  Although that examination revealed no impairment 
in thought processes or obsessive or compulsive behavior, it 
was reported that he had a poor relationship both with his 
wife and his adult children due to his anger, isolation and 
verbal outbursts.  He had no social relationships, and no 
hobbies.  He described daily audio hallucinations of hearing 
bells and visual hallucinations of seeing shadows out of the 
corner of his eye.  He also related having had suicidal 
ideation three to four weeks earlier.  His personal hygiene 
was poor, and he stated that since he did not do anything, 
bathing once a year was enough.  He did bathe more frequently 
because of his wife's chronic complaints concerning his 
hygiene.  He did not change clothes frequently.  He reported 
an increasing number of crying episodes and indicated that he 
felt useless.  He also described episodes of dissociation.  

Based on these findings, the Board concludes that an 
evaluation of 70 percent is warranted for PTSD, effective 
March 12, 2004.  In the absence of evidence of gross 
impairment in thought processes or communication or 
persistent delusions or hallucinations, the Board finds that 
a 100 percent schedular evaluation is not warranted.  While 
the veteran has reported hearing bells and seeing shadows out 
of the corner of his eye, such findings, when considered with 
symptomatology as a whole, do not reflect a disability 
picture consistent with the 100 percent criteria.  In this 
regard, the Board notes that similar complaints were reported 
on the January 2007 VA examination, wherein the examiner 
assigned a GAF score of 46.  Such score fails to reflect that 
the veteran's behavior is influenced by delusions or 
hallucinations, nor does it reflect impairment in reality 
testing.  In sum, the preponderance of the evidence does not 
show the symptomatology more nearly approximates the criteria 
for a 100 percent evaluation.

B.  Left shoulder 

A 30 percent evaluation may be assigned for limitation of 
motion of the arm of the minor extremity to 25 degrees from 
the side.  Diagnostic Code 5201.

A 40 percent evaluation may be assigned for unfavorable 
ankylosis of the scapulohumeral articulation of the minor 
extremity when abduction is limited to 25 degrees from side.  
A 30 percent evaluation may be assigned when intermediate 
between favorable and unfavorable.  Diagnostic Code 5200.

A 30 percent evaluation is in effect for the veteran's 
service-connected left shoulder disability.  This is the 
maximum rating that may be assigned under Diagnostic Code 
5201.  In order to assign a higher rating, the evidence must 
demonstrate ankylosis.  Although the VA examinations clearly 
demonstrate that there is limitation of motion of the 
shoulder, ankylosis is not present.  Accordingly, the 
preponderance of the evidence is against the assignment of an 
increased rating.  

	II.  Total rating 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, it shall be ratable at 
60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither an appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes if difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. 4.16(a) (1995).  Van Hoose v. 
Brown, 4 Vet. App. at 363.

The veteran meets the schedular requirements set forth in 
38 C.F.R. § 4.16(a).

Service connection is in effect for PTSD, evaluated as 50 
percent disabling from August 1998, and 70 percent disabling 
from March 2004; residuals of an acromioplasty of the left 
distal clavicle with glenhumeral arthrotomy, evaluated as 30 
percent disabling; residuals of a left ankle sprain, 
evaluated as 20 percent disabling; left median nerve 
neuropathy, evaluated as 10 percent disabling; scar of the 
left shoulder, evaluated as 10 percent disabling; and for 
dyshidrotic eczema, evaluated as noncompensable.  He has work 
experience as an electrician and completed eight years of 
schooling.

The evidence supporting the veteran's claim includes the 
clinical findings and an opinion from a VA physician.  In 
this regard, following the most recent VA psychiatric 
examination, conducted in January 2007, the examiner 
diagnosed PTSD.  He noted that it resulted in chronic anxiety 
and depression.  He added that the veteran's flashbacks and 
dissociative symptoms were common for PTSD, and that his 
extremely poor concentration likely contributed to his memory 
difficulties.  The examiner concluded that it appeared that 
the veteran was unable to maintain gainful employment due to 
psychiatric symptoms.  The Board also notes the March 2004 VA 
psychiatric examination, in which the examiner indicated that 
the veteran was unable to maintain employment due to both 
physical and emotional factors.  Upon consideration of the 
record, the Board finds that although the veteran has 
significant nonservice connected disability, the 
preponderance of the evidence shows his service connected 
conditions render him unable to obtain or retain gainful 
employment.  Thus, entitlement to a total rating based on 
individual unemployability is granted. 


ORDER

An initial rating in excess of 50 percent for PTSD, prior to 
March 12, 2004, is denied.

An initial rating of 70 percent for PTSD, effective March 12, 
2004, is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.

An increased rating for a left shoulder disability is denied.

A total rating based on individual unemployability due to 
service-connected disability is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.


REMAND

The veteran claims that he has submitted new and material 
evidence to reopen claims for service connection for a 
pulmonary disorder, lumbar strain, a thoracic spine condition 
and neck pain.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
essentially stated that VA must notify a claimant of the 
evidence and information that is necessary to reopen a claim 
and of what evidence and information is necessary to 
establish entitlement to the underlying claim of the benefits 
sought by the claimant.  The Court further stated that the 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  A review of 
the claims file reveals that notice complying with this Court 
decision has not been furnished to the veteran.  Such should 
be accomplished on remand.  The Board acknowledges that the 
VCAA letter sent to the veteran in February 2004 informed the 
veteran that he had to submit new and material evidence to 
reopen his claims for service connection for a pulmonary 
disability, lumbar strain, a thoracic spine disability and 
neck pain.  The letter failed to advise the veteran of the 
basis of the previous denial and what evidence would be 
necessary to substantiate his claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC must review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claims for service 
connection for a pulmonary disability, 
lumbar strain, a thoracic spine 
disability and neck pain.  The notice 
should also address what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were found insufficient 
in the previous denials, as outline by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  All pertinent laws and 
regulations should be set forth.  The 
case should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


